Title: James Madison to James Monroe, 15 September 1829
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 Sepr. 15. 1829
                            
                        
                        
                        I recd. yours of the 10th. with a full sense of your kindness in taking so much interest in my health.
                            Subsequent to your call on me, I had a return of fever which reduced me to a state of greater weakness than I had before
                            experienced. For several weeks passed, have been on the recovery in strength as well as health; and if no relapse takes
                            place, I may be able to give my attendance at Richmond. Having entered into the engagement, I wish to do so; but it will
                            be with not a little inconvenience, and with less prospect of any efficient services The expectation of your attendance
                            is an encouragement to me, and I hope it will be insured by the continued improvement of your health. The season seems to
                            have been a bilious one, and the attacks you have had may not only be the full amount of your share of the visitation, but
                            may, as I hope, and as not seldom happens, be followed by a meliorated condition of the system. What is the route you
                            finally fix on, to Richmond? Let me hear from you on the subject.
                        It would have been a great pleasure to Mrs. Madison to know that she should meet with Mrs. Monroe on the
                            occasion. We hope for that at least of hearing that her health is in a course of improvement. Present to her and the rest
                            of your family, and accept for yourself, our joint respects & cordial salutations
                        
                        
                            
                                James Madison
                            
                        
                    